Citation Nr: 1235026	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether there is new and material to reopen the claim of entitlement to service connection for disseminated coccidioides, claimed as Valley Fever and, if so, whether the claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and T.W.



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from June 1984 to November 1984 and from May 1985 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which had been brokered to that office by the Winston-Salem, North Carolina (RO), and an April 2010 rating decision by the Winston-Salem RO.  Jurisdiction is with the Winston-Salem RO.  In April 2009, the RO assigned a 50 percent rating for the Veteran's PTSD and denied the petition to reopen the claim for Valley Fever.  In April 2010, the RO denied service connection for bilateral hearing loss and tinnitus.  

The Veteran and T.W. provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the Winston-Salem RO in February 2011.  A transcript of the hearing is in the claims folder.  

The issue of an increased rating for PTSD is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for disseminated coccidioides, claimed as Valley Fever, was denied in an unappealed January 2006 rating decision. 

2.  The evidence received since the January 2006 rating decision includes evidence that is not cumulative or redundant of that previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claims for service connection for disseminated coccidioides, claimed as Valley Fever.

3.  The Veteran's disseminated coccidioides, claimed as Valley Fever, is etiologically related to his period of active service.

4.  The Veteran's bilateral hearing loss disability is etiologically related to his period of active service.  

5.  The Veteran's tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for disseminated coccidioides, claimed as Valley Fever.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Disseminated coccidioides, claimed as Valley Fever, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

A.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 6 (1996). 

B.  Analysis 

In an unappealed rating decision dated in January 2006, the RO declined to reopen an October 2004 rating decision that denied service connection for disseminated coccidioides, claimed as Valley Fever, because no new and material evidence had been submitted to reopen a previous final decision rendered in October 2004.  In October 2004, the RO denied the claim because there was no showing of the disease in service and no link between the current disease and service.  As the Veteran initially disagreed with the 2006 rating decision but failed to perfect an appeal, the claim became final.  

The subsequently received evidence includes the Veteran's testimony that he was told by a doctor that the disease process can incubate for many years following the initial exposure to bacteria and toxins in sand and soil in the desert.  He submitted medical literature supporting his claim.  Additionally, the Board obtained a VA medical opinion that indicated that it was highly likely that the Veteran's infection was acquired during his residence in the southwestern United States.  The Board notes that the record demonstrates that the Veteran's service included being stationed in this region.  

The medical evidence showing the presence of the claimed disability, the Veteran's assertions concerning service and the medical opinion as to etiology are not cumulative or redundant of the evidence previously of record and they specifically address the bases of the prior denials.  Moreover, they are sufficient to establish a reasonable possibility of substantiating the claim.  Therefore, the evidence is new and material.  Accordingly, reopening of the claim is in order. 

II.  Service Connection Claims

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims for service connection.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for these claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

B.  Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disseminated Coccidiodes, claimed as Valley Fever

The Veteran asserts that he had exposure to the bacteria and toxins that cause Valley Fever during his service in California and/or Saudi Arabia.  The record demonstrates that he served in these areas and that he had treatment for a rash since 1996 and a diagnosis of the disease dating from June 2004.  VA treatment records from that treatment also reflect that he had spent the previous 12 years in California and Arizona.  A Valley Fever fact sheet submitted by the Veteran alleges that the disease is caused by a fungus prevalent in the soil in the southwest United States.  It indicates that military personnel training in the areas where the disease is prevalent are at risk because they come into contact with the soil.  

In July 2012, the Board submitted the record for review by a medical expert recommended by the Veterans Health Administration (VHA).  In August 2012, the medical expert, a chief of medical services and internal medicine and infectious disease specialist with the VA, rendered an opinion that it was highly likely (greater than 50%) that the Veteran's infection was acquired during the Veteran's residence in the southwestern United States.  He added that it was unclear, however, if the infection was acquired during service or following service, as the Veteran spent a number of years in the southwestern United States following service.  The examiner noted that the rash presented in 1996 while the Veteran was living in California, putting him at risk for infection following service.  

The medical evidence confirms the Veteran currently has a history of Valley Fever.  Moreover, the competent, uncontroverted medical opinion evidence is in equipoise as to whether the disease is related to exposure in service or following service.  

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for Valley Fever are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Tinnitus and Bilateral Hearing Loss Disability

The Veteran asserts that he had exposure to in-service acoustic trauma during his Marine Corps service, to include exposure to noise associated with combat.  He indicated in his testimony that he had noticed hearing trouble and ringing in the ears while in service.  

The Veteran's DD 214 confirms that his military occupational specialty included warehouse clerk but also show that he received multiple service and campaign medals to include a Combat Action Ribbon.  The Board finds that he was exposed to acoustic trauma in service. 

Service treatment records do not reflect hearing loss.  VA treatment records do not reveal complaints of ongoing hearing loss but do indicate that the Veteran complained of ringing in the ears on occasion.  

The Veteran was afforded a VA audiological evaluation dated in March 2010, which shows that pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
10
10
10
10
10
LEFT
10
10
10
10
10
10

Speech recognition was 92 percent in the right ear and 92 percent in the left ear.  

The examiner's medical opinion was normal hearing for both ears.  Tinnitus was also noted as having been present for the past six years.  The examiner stated that he could not opine at to the origin of the tinnitus without resort to speculation.  

The Veteran testified before the undersigned that the Veteran noticed hearing loss and tinnitus initially in service following exposure to loud combat-related noises and that it had been present since exposure.  He explained that it has worsened in the more recent past.

The medical evidence confirms the Veteran currently has tinnitus and, despite the medical opinion to the contrary, that he has bilateral hearing loss disability as defined at 38 C.F.R. § 3.385.  Moreover, the Veteran's testimony is that the sensation of hearing loss and ringing in the ears has been present since acoustic trauma during combat service.  The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the testimony of the Veteran, the Board finds his assertions of hearing loss and ringing in the ears dating back to service to be credible.  The Board has no significant substantive reason to doubt the credibility of the Veteran's testimony that he has had these problems since his combat experiences.  On the contrary, the Board found the Veteran to be candid and generally free from exaggeration as to this issue.  The Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral hearing loss disability and tinnitus. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral hearing loss disability and tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, reopening of the claim for service connection for disseminated coccidioides, claimed as Valley Fever, is granted.

Service connection for disseminated coccidioides, claimed as Valley Fever, is granted.

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



REMAND

The Veteran and T.W. testified that his service-connected PTSD disability is much worse than is indicated by the current rating.  The most recent examination to assess the manifestations of PTSD was conducted in December 2010.  It is specifically contended that the Veteran has not fully informed the doctor of the severity of his manifestations in the past.  

In light of this contentions that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's PTSD during the period of this claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded VA examination in order to ascertain the current severity of the service-connected PTSD.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed. 

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


